DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 15 June 2021 in which claims 21-40 are currently pending and claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 18 June 2021, 02 November 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 22-27, 29-34, 36-40 are objected to because of the following informalities:  
Claims 22-27 currently dependent on independent claim 1, which has been cancelled. It is believed claims 22-27 are to be dependent on independent claim 21.
Claims 29-34 currently dependent on independent claim 8, which has been cancelled. It is believed claims 29-34 are to be dependent on independent claim 28.
Claims 36-40 currently dependent on independent claim 15, which has been cancelled. It is believed claims 36-40 are to be dependent on independent claim 35.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,320 B1.
Regarding claim 21, claim 1 of U.S. Patent No. 11,051,320 teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
assigning each data packet of a plurality of data packets to a respective queue of a first plurality of queues based at least in part on an identified application traffic flow for each data packet as in the application corresponds to the limitation “assigning each data packet … for each data packet” (claim 1 of U.S. Patent No. 11,051,320 lines 10-13); 
generating prioritized candidate lists for selected data packets selected from the first plurality of queues in a second plurality of queues, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more application as in the application corresponds to the limitation “generating prioritized candidate lists … one or more application” (claim 1 of U.S. Patent No. 11,051,320 lines 17-20); and 
scheduling data packets from the prioritized candidate lists, including selecting one of a plurality of transmission modes for each access category based at least in part on characteristics of the one or more applications, wherein the plurality of transmission modes includes MU-MIMO (Multi-user Multiple-Input Multiple-Output) and OFDMA (Orthogonal Frequency Division Multiple Access) as in the application corresponds to the limitation “scheduling data packets … Division Multiple Access)” (claim 1 of U.S. Patent No. 11,051,320 lines 21-28).
However, the claim(s) additionally recite(s) “receiving a plurality of data packets from a plurality of connected devices at a wireless access point and identifying an application traffic flow for each data packet of the plurality of data packets”, “selecting data packets from the first plurality of queues based at least in part on priorities for each of a plurality of applications”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 22, claim 2 of U.S. Patent No. 11,051,320 teaches selecting MU-MIMO based at least in part on one or more applications requiring high bandwidth in operation; and selecting OFDMA based at least in part on one or more applications requiring low latency in operation (claim 2 of U.S. Patent No. 11,051,320 lines 4-7).
Regarding claim 23, claim 3 of U.S. Patent No. 11,051,320 teaches the plurality of transmission modes further includes SU-MIMO (Single User MIMO) (claim 3 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 24, claim 4 of U.S. Patent No. 11,051,320 teaches each queue of the first plurality of queues is dedicated to data packets for a particular application profile (claim 4 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 25, claim 5 of U.S. Patent No. 11,051,320 teaches allocating a virtual slice of Wi-Fi resources to each connected device based on policies per device, per user, or per user role (claim 5 of U.S. Patent No. 11,051,320 lines 3-5).
Regarding claim 26, claim 6 of U.S. Patent No. 11,051,320 teaches receiving prioritization instructions for one or more applications, and applying the prioritization instructions in the scheduling of the data packets (claim 6 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 27, claim 7 of U.S. Patent No. 11,051,320 teaches the access point operates under IEEE 802.11ax protocol (claim 7 of U.S. Patent No. 11,051,320 line 2).
Regarding claim 28, claim 8 of U.S. Patent No. 11,051,320 teaches a wireless access point comprising: 
one or more processors; a wireless transmitter and receiver, wherein the wireless access point supports a plurality of transmission modes including MU-MIMO (Multi-user Multiple-Input Multiple-Output) and OFDMA (Orthogonal Frequency Division Multiple Access); and a memory, wherein the wireless access point is to: assign each data packet of a plurality of data packets to a respective queue of a first plurality of queues based at least in part on an identified application traffic flow for each data packet as in the application corresponds to the limitation “assign each data packet … for each data packet” (claim 8 of U.S. Patent No. 11,051,320 lines 2-18),  
generate prioritized candidate lists for data packets selected from the first plurality of queues in a second plurality of queues, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more application as in the application corresponds to the limitation “generate prioritized candidate lists … one or more application” (claim 8 of U.S. Patent No. 11,051,320 lines 22-25), and 
schedule data packets from the prioritized candidate lists, including selecting one of a plurality of transmission modes for each access category based at least in part on characteristics of the one or more applications as in the application corresponds to the limitation “schedule data packets … Division Multiple Access)” (claim 8 of U.S. Patent No. 11,051,320 lines 26-30).
However, the claim(s) additionally recite(s) “receive a plurality of data packets from a plurality of connected devices at a wireless access point and identifying an application traffic flow for each data packet of the plurality of data packets”, “select data packets from the first plurality of queues based at least in part on priorities for each of a plurality of applications”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 29, claim 9 of U.S. Patent No. 11,051,320 teaches selecting MU-MIMO based at least in part on one or more applications requiring high bandwidth in operation; and selecting OFDMA based at least in part on one or more applications requiring low latency in operation (claim 9 of U.S. Patent No. 11,051,320 lines 4-7).
Regarding claim 30, claim 10 of U.S. Patent No. 11,051,320 teaches the plurality of transmission modes further includes SU-MIMO (Single User MIMO) (claim 10 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 31, claim 11 of U.S. Patent No. 11,051,320 teaches each queue of the first plurality of queues is dedicated to data packets for a particular application profile (claim 11 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 32, claim 12 of U.S. Patent No. 11,051,320 teaches the wireless access point is to allocate a virtual slice of Wi-Fi resources to each connected device based on policies per device, per user, or per user role (claim 12 of U.S. Patent No. 11,051,320 lines 2-4).
Regarding claim 33, claim 13 of U.S. Patent No. 11,051,320 teaches the wireless access point is to receive prioritization instructions for one or more applications, and apply the prioritization instructions in the scheduling of the data packets (claim 13 of U.S. Patent No. 11,051,320 lines 2-4).
Regarding claim 34, claim 14 of U.S. Patent No. 11,051,320 teaches the wireless access point operates under IEEE 802.11ax protocol (claim 14 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 35, claim 15 of U.S. Patent No. 11,051,320 teaches a method comprising: 
assigning each data packet of a plurality of data packets to a respective queue of a first plurality of queues based at least in part on an identified application traffic flow for each data packet as in the application corresponds to the limitation “assigning each data packet … for each data packet” (claim 15 of U.S. Patent No. 11,051,320 lines 6-9); 
generating prioritized candidate lists for selected data packets selected from the first plurality of queues in a second plurality of queues, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more application as in the application corresponds to the limitation “generating prioritized candidate lists … one or more application” (claim 15 of U.S. Patent No. 11,051,320 lines 13-16); and 
scheduling data packets from the prioritized candidate lists, including selecting one of a plurality of transmission modes for each access category based at least in part on characteristics of the one or more applications, wherein the plurality of transmission modes includes MU-MIMO (Multi-user Multiple-Input Multiple-Output) and OFDMA (Orthogonal Frequency Division Multiple Access) as in the application corresponds to the limitation “scheduling data packets … Division Multiple Access)” (claim 15 of U.S. Patent No. 11,051,320 lines 17-24).
However, the claim(s) additionally recite(s) “receiving a plurality of data packets from a plurality of connected devices at a wireless access point and identifying an application traffic flow for each data packet of the plurality of data packets”, “selecting data packets from the first plurality of queues based at least in part on priorities for each of a plurality of applications”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 36, claim 16 of U.S. Patent No. 11,051,320 teaches selecting MU-MIMO based at least in part on one or more applications requiring high bandwidth in operation; and selecting OFDMA based at least in part on one or more applications requiring low latency in operation (claim 16 of U.S. Patent No. 11,051,320 lines 3-6).
Regarding claim 37, claim 17 of U.S. Patent No. 11,051,320 teaches the plurality of transmission modes further includes SU-MIMO (Single User MIMO) (claim 17 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 38, claim 18 of U.S. Patent No. 11,051,320 teaches each queue of the first plurality of queues is dedicated to data packets for a particular application profile (claim 18 of U.S. Patent No. 11,051,320 lines 2-3).
Regarding claim 39, claim 19 of U.S. Patent No. 11,051,320 teaches allocating a virtual slice of Wi-Fi resources to each connected device based on policies per device, per user, or per user role (claim 19 of U.S. Patent No. 11,051,320 lines 2-4).
Regarding claim 40, claim 20 of U.S. Patent No. 11,051,320 teaches receiving prioritization instructions for one or more applications, and applying the prioritization instructions in the scheduling of the data packets (claim 20 of U.S. Patent No. 11,051,320 lines 2-4).
Allowable Subject Matter
Claims 21-40 would be allowed if the rejection and objection as stated above are addressed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “assign each data packet of a plurality of data packets to a respective queue of a first plurality of queues based at least in part on an identified application traffic flow for each data packet, generate prioritized candidate lists for data packets selected from the first plurality of queues in a second plurality of queues, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more application, and schedule data packets from the prioritized candidate lists, including selecting one of a plurality of transmission modes for each access category based at least in part on characteristics of the one or more applications” as recited in independent claims 21, 28, 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (PG Pub US 2020/0178352 A1) discloses “The processor 30 calculates a total bandwidth usage according to a service category for each terminal, compares the calculated total bandwidth usage with a threshold value, and determines whether to continue providing a cellular service in consideration of a QoS requirement level of an application in execution when the total bandwidth usage is greater than the threshold value” [0072].
Thubert et al. (PG Pub US 2020/0125511 A1) discloses “If the AP or user device includes multiple transmission queues (e.g., multiple priority queues or access categories with different priorities), the RoCE manage can select which one of the queues to insert the placeholder frame depending on congestion” [0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	09/21/2022